Citation Nr: 1608812	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disability, including as secondary to service-connected degenerative disc disease (DDD) with low back pain and left leg radiculitis, and/or as secondary to service-connected residuals of cold injury of the feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active duty from January 1982 through September 1991  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case has come before the Board on four prior occasions and the procedural history of this appeal was set forth in detail at those times and will not be repeated.  

The Board notes that service connection for a left leg radiculopathy, residuals of cold injury of the right foot, and residuals of cold injury of the left foot was granted in a May 2010 rating decision, with each being assigned 10 percent disability ratings.  

As noted, this case has come before the Board on four prior occasions.  In February 2011, the Board ordered remand to obtain a VA examination and opinion pertaining to the question of whether the Veteran's bilateral knee condition had been caused or aggravated by his service-connected low back disability.  In April 2012, the Board ordered remand to obtain outstanding VA and non-VA treatment records and for a VA examination to obtain an opinion as to whether a bilateral knee condition had been caused or aggravated by service-connected disabilities of the low back and residuals of cold injury of the feet.  However, the Veteran did not appear at his examination on remand and, so, in August 2014 the Board remanded the case for a rescheduled VA examination and to obtain outstanding records.  In April 2015 the Board instructed that additional VA treatment records be obtained and allowed the Veteran to identify all non-VA health-care providers such that any records thereof could be obtained.  

The case has now been returned for appellate consideration.  



FINDING OF FACT

Despite an acute and transitory inservice left knee injury which resolved without residuals, the Veteran's current degenerative joint disease of the knees first manifested many years after service and is not caused or aggravated by service-connected L5-S1 DDD, radiculopathy of the left lower extremity, and residuals of cold injuries of the feet.  


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability, including arthritis of the knees, are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

By letter in May 2008, prior to the initial September 2008 adjudication leading to this appeal, the RO satisfied its duty under the VCAA to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran declined to testify in support of his claim.  All identified and available post-service treatment records have been secured.  The service treatment records (STRs) and VA treatment records are on file.  

On file are reports of VA examinations of the Veteran as to the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
The adequacy of the examinations and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner unless it is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The Board finds that the VA opinions of record are adequate to decide the claim. 

Following the 2015 Board remand, in July 2015 the VA Appeals Management Center (AMC) requested the Veteran to submit and/or specify evidence to support his appeal, and in response to our letter, he submitted a statement that he had submitted all the remaining information or evidence from private treatment that would support his claim and he request that the claim be decided.  However, outstanding VA clinical records were obtained, in compliance with the 2015 Board remand.  

And all this was in substantial compliance with the Board remand.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The STRs show that in April 1986 the Veteran complained of knee pain for several days after he accidently hit a stump while in the field.  On examination his range of motion was within normal limits but there was some crepitation.  The assessment was a knee problem.  He was given aspirin and moist heat, and returned to duty.  This record does not indicate which knee was affected, evaluated, and treated.   

Periodic examination during service in February 1987 was negative for disability or abnormality of the knees.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints but denied having a "trick" or locked knee.  It was reported that he sometimes had knee pain after performing physical therapy for his back, and sometimes there was swelling but he was not doing a lot of exercises.  

The June 1991 examination for service discharge noted that the Veteran had L5-S1 DDD but was negative for disability or abnormality of the knees.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints but denied having a "trick" or locked knee.  While he reported having arthritis, this was related to his back condition.  

An October 1991 rating decision granted service connection for the Veteran's service-connected low back disability.  

VA clinical records show that the Veteran was treated in 1991 and 1992 for his service-connected low back disability but make no reference to complaints or abnormal findings as to either knee.  

On VA spinal examination in 1993 the impressions were (1) DDD at L5-S1, (2) radiculopathy of the left lower extremity, secondary to L5-S1 DDD, and (3) left calf atrophy secondary to left lower extremity radiculopathy.  On examination he was 6 feet and one inch in height, and weighed 240 pounds.  He had no complaints relative to either knee.  

On VA examination in July 2008 of the Veteran's knees, for an opinion as to whether any knee disability was related to service, it was reported that the Veteran had a history of low back pain since 1984, as well as a history of intermittent radiation of that pain down the left leg to the heel.  As to associated features, he did not have any weight loss or weakness, but had occasional numbness down the left leg to the heel.  He reported having used a cane since 2003, but did not use one at the time of the current examination.  He did not use a brace.  As for associated features, he does not have weight loss, fevers, malaise, dizziness, visual disturbances, weakness, bladder complaints, bowel complaints, or erectile dysfunction. He does have occasional numbness down the left leg to the heel. He could walk a mile and sometimes felt unsteady on his left leg, since 2006, but he did not have a history of falls.  As to the Veteran's back, he did not recall any inservice trauma but it had begun to hurt in about 1984 or 1985.   The examiner's diagnosis was degenerative joint disease (DJD) of both knees, worse in the left knee than the right knee.  

The examiner opined that the DJD of the knees was not, caused by or secondary to military service nor was it caused by or secondary to one-time treatment for a knee condition during service.  

The rationale was that the Veteran was not diagnosed with any chronic or recurrent degenerative arthritic condition of either knee while on military duty nor shortly thereafter.  His height was 73 inches, but his weight was 295 pounds.  His weight at separation from service in June 1991 was 228 pounds, and at that time he was not found to have a chronic or recurrent DJD condition of the knees.  The Veteran admitted that he has always had problems with his legs.  The examiner stated that weight was a major factor, along with age, in causing degenerative joint conditions.  Therefore, in view of the Veteran's additional age since leaving service and his weight, these were the factors that were causative of his degenerative joint condition and not the inservice treatment for injury.  Thus, in summary, it was the examiner's opinion that it was not as likely as not that the Veteran's degenerative arthritic condition of the knees was caused by or secondary to military service.   

A private clinical record from Affordable Health Care reflects that a November 2008 note indicated that the Veteran reported having had pain and swelling in the right knee, and stiffness in both knees, for 20 years, off and on.  

On VA peripheral neurology examination in September 2009, as to radiculitis of the left leg, an examiner opined that the Veteran's current left leg complaint was as least likely as not caused by or a result of the veteran's service-connected low back condition.  The examiner reviewed the claims file and VA electronic file, including the service medical records.  The rationale was that the Veteran's entrance examination showed no complaints of a neuropathy to the left lower extremity.  He was seen several times in service for low back pain associated with left leg numbness with several diagnoses of intermittent radiculopathy.  Although a VA EMG showed no neuropathy to the left lower extremity, and he had had a 60 pound weight gain since his service discharge which might play an added role to his current left leg condition, it was the examiner's opinion that the Veteran's left leg condition (radiculopathy) was associated with knee complaints.   

A July 2009 clinical record of the Spine Institute of Louisiana notes that the Veteran had severe degenerative changes in both knees for a 51-year-old man.  He was a "very large" man and consequently put a lot of stress on his knees.  However, he related a lot of his problems to repetitive injuries to the knees during service.   

A February 2011 report from the Spine Institute of Louisiana shows that the Veteran continued to complain of pain in both knees, much worse on the right.  He injured his knee while in the service.  He ran into a stump injuring both knees as he recalls.  On the medical record dated April 28, 1986, he was seen by the physician and diagnosed with crepitation in his knee.  He was treated symptomatically.  He states that he has had problems with his knee.  He now complained of pain and swelling.  It was explained to him that he has a degenerative process going on in his knees and clinically, he had some chondromalacia in the patellae, bilaterally, and on standing X-rays, he had some medial compartment DJD in both knees as would be expected with someone who was slightly bowlegged.  Based upon some medical records made available to the private physician, Dr. G., the Veteran had been seen on one occasion for injuring his knees, and that visit was noted to be on April 28, 1986.  He stated that he had had trouble off and on since then, much worse recently as might be expected. 

In February 2012 the Veteran was afforded a VA examination to assess whether left lower extremity radiculopathy was related to the service-connected low back DDD, and whether there was a bilateral foot condition due to cold weather exposure.  

As to whether left lower extremity radiculopathy was related to the service-connected low back DDD, the examiner responded that it was at least as likely as not that the Veteran's current left leg complaint of paresthesia is due to or related to the Veteran's service-connected lower back condition.  The rationale was that an August 2008 MRI revealed severe degenerative disc changes, disc bulging, and spondylosis with bilateral facet joint arthritis causing bilateral neuroforaminal narrowing of the spinal canal.  Also, given that a July 2008 nerve conduction study was normal, it was most likely that the severe bilateral neuroforaminal narrowing of the spinal canal was causing his symptoms of left lower extremity paresthesia, which he had had since his military service.  

As to whether there was a current bilateral foot condition which was due to or related to cold weather exposure documented in the service, the examiner stated that it was at least as likely as not that the Veteran's complaint of frost bite is due to his cold injury exposure.  The rationale was the Veteran had pes planus which was a known cold injury long-term complication.  However, the examiner found that the Veteran already had pes planus in the military by a report of the medical examination in February 1987, when it was documented that he had mild pes planus, with a medial bulge but was, then, asymptomatic.  He also had bilateral hallux valgus deformities for which he was asymptomatic.  However, the examiner stated that according to the literature, the source of which was cited, pes planus or fallen arches, were considered a cold injury complication, along with demyelination of the nerve, muscle atrophy, osteoporosis and a tendency toward marked vasospasm during subsequent cold exposure.  The Veteran did not have any other residuals of frost bite, such as scars, arthritis or peripheral neuropathy of the bilateral feet.

The examiner stated that, overall, the Veteran was being given the benefit of the doubt about his bilateral foot condition of pes planus because he did complain of bilateral foot pain and had pes planus which was definitely documented in the military (although asymptomatic at that time).  Nevertheless, one could not ignore the literature findings for sequelae of cold injuries nor could one negate the fact that the Veteran's cold weather injury at least as likely as not "triggered" his pes planus symptoms of pain.  Historically, the Veteran's complaint of bilateral foot pain did begin "after his frostbite injury".  Additionally, although, he clinically has obvious pes planus (especially with standing/weight bearing), X-rays reveal it only affected the left foot which was the primary foot in which his cold weather injury was symptomatic during active duty.   

On VA examination in April 2011 for evaluation of his claimed DJD of the knees, the Veteran admitted that no physician had informed him that his osteoarthritis in his knees was secondary to his back.  Rather, he admitted that he had on his own made the association that if he has arthritis in his back as well as in his knees, the two must be related.  

When the Veteran was requested to elaborate he reported that his original knee complaints began during his military service.  Specifically, there was an incident in 1986 when, while in the field performing exercises, he injured a knee on a stump.  He acknowledged that he was not sure which knee was injured at the time of this incident but at that time he was treated with aspirins and moist heat, and he was subsequently returned to full duty.   

The examiner, upon reviewing the STRS, found confirmation of this documented complaint by the Veteran.  Specifically, there was a progress note dated April 28, 1986, documenting these findings.  Additionally, a physical examination was done and dated February 9, 1987 and in an accompanying medical history it was documented that the Veteran denied any trick knee or joint arthritis; however, there was a notation documenting right knee pain after physical therapy and that the right knee became swollen.  At his service discharge examination in June 1991 the Veteran reported that he did not have any trick knees and the only arthritis, rheumatism, or bursitis was related to his back and labeled as mechanical pain.  There was an extensive list of chronic medical conditions with this examination, but none related to any chronic knee problems.  

A further review of the record by the examiner documented that the Veteran entered a primary care clinic on June 20, 2000 as a new patient, at which time his diagnoses were obesity, fatigue, and rule out sleep apnea.  A review of his systems was remarkable under musculoskeletal for being "a negative review."  However, the Veteran reported that in about 1995 he was set to have lumbar surgery, but decided to not have it at that time.  The Veteran reported his back pain was minor.  He denied any numbness, tingling, paralysis, or paresthesia.  He required no medications for back pain.  There were no reports of any knee problems, but he did report at that June 2000 examination that he had had a 10-pound weight gain over the past year and that he was at his maximum weight.  That maximum weight at that time was 276 pounds.  It was noted that knee X-rays in September 2010 were compared to X-rays in July 2008, which revealed progressive DJD, most evident in the right medial compartment, and the left medial and patellofemoral compartments.  

After a physical examination the diagnoses were DJD of each knee unrelated to military service, severe L4-S1 DDD, and residual paresthesia of the left lower extremity.  

The examiner opined that it was not at least as likely that the Veteran's DJD of each knee was caused by or aggravated by the Veteran's service-connected low back disability.  The rationale was that the moderate DJD in each knee and the severe L5-S1 DDD appeared to be separate comorbid conditions because there had not been a continuation of symptom of knee pain following the Veteran's knee injury in 1986, as shown by subsequent STRS, including the negative medical history recorded at service separation in 1991.  Also, there had not been a continuation of knee problems after service documented by clinical records.  Rather, it appeared that the onset of the current bilateral knee problems began in or after the year 2000 when he had entered VA medical care, at which time he did not report having any knee problems.  His earliest complaint as to his knees was in October 2001 at which time he related having had knee pain for only three months and, since that time, he had intermittently complained of knee problems.  

The examiner stated that the most likely etiology of his bilateral knee pain was attributed to DJD from normal aging and normal wear and tear on his knees.  An additional contributing factor to the development of aging and degeneration of both knees was the Veteran's comorbid condition of obesity which was known to adversely impact degeneration of the knees.  Additionally with the onset of his knee pain, noted in October 2001, his primary care provider had expressed to him the importance of weight loss secondary to his reports of continued knee pain and back pain.  Finally, the Veteran admitted that no medical provider had associated his osteoarthritis of his knees to his back condition and that he (the Veteran) had made the association himself.  There were no clinical findings on the current examination to associate the Veteran's bilateral knee problem to his service-connected back condition.  

On VA examination in September 2014 the diagnosis was DJD of both knees, and this had reportedly been diagnosed in the year 2000.  It was recorded that the original problem had started in1986 when the Veteran hit a stump with his left knee, with the right knee having been less of a problem.  However, since the year 2000 both knees had continued to be a problem.  He complained of constant bilateral knee pain.  He had received injections of cortisone in the left knee and was scheduled for future injections in both knees.  He wore a left knee brace.  X-rays revealed arthritis in each knee.  

The examiner reported that the Veteran had degenerative disease of the back related to DDD and degenerative arthritis.  The problem affecting the knees was severe degenerative arthritis which was not related to or aggravated by the back condition, the left leg radiculopathy or the residuals of a foot injury (cold injury).  Rather, the Veteran had osteoarthritis of multiple joints, which was a disease process related to time and age.  A large number of people in the Veteran's age group would develop osteoarthritis to varying degrees.  Although the Veteran related a history of a left knee injury in 1986, when he bumped his left knee on a stump, this was only a contusion and the contusion resolved and cleared.  The degenerative changes in the knees were not related to the 1986 knee injury, and the injury was not a causative factor in the development of osteoarthritis.  

Laws and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110, 1131.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran had noted that the STRs indicate that he had crepitation in his left knee during service, and he has submitted information as to the definition of crepitation.  However, the STRs show that he was seen on only one occasion, in 1986, after an acute injury.  Thereafter, there were no further complaints indicating a chronic knee disability from such injury, and even the notation of some knee pain and swelling after performing physical therapy for his back does not show that he had chronic symptoms of either knee, particularly since he had no complaints as to his knees at service discharge and the service discharge examination found no chronic disability of either knee.  

Similarly, arthritis of the Veteran's knees is not shown until many years, and in fact, more than a decade, after his military service.  There is no medical evidence or credible lay evidence that arthritis manifested, much less to a compensable degree, within a year of the Veteran's discharge from service.  With respect to continuity of symptomatology, it is only in recent years that the Veteran has reported having had continuous symptoms in knees following the inservice injury.  While a private clinical record suggests, by a history related by the Veteran, that he had had knee symptoms dating back to military service, this was a record in 2008, and is of recent origin.  Otherwise, and as noted by one examiner, when he first complained of knee symptomatology in 2001, he reported that it was of only three months duration.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds that the negative record in service and in the period following service is more probative than the Veteran's more recent statements alleging the knee pathology is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that statements made by the Veteran during the course of initial treatment as to his history of symptomatology are far more credible than statements subsequently offered in support of a claim for compensation.  Thus, the Board finds that there is no credible evidence of continuity of symptomatology.  

The Board finds that the Veteran's lay evidence is less probative than the VA examiners' opinions because the VA examiners did not find in the STRs evidence of complaints similar to those that supported the Veteran's recent diagnosis of arthritis, the VA examiners' findings are consistent with the Veteran's VA treatment records, which reflect a recent onset of symptoms of arthritis of the knees,  and the Veteran's in-service complaints are attributable to a specific injury unrelated to the claimed arthritis, which is degenerative in nature and not shown to be traumatic arthritis which would be related to an injury.  Thus, the Board finds that the statements made by the Veteran during the early course of treatment regarding the history of the symptomatology are more credible than the recent statements offered in support of the claim for disability compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Additionally, the VA examiners concluded that the Veteran's degenerative arthritis of the knees is not related to service or caused  or aggravated by the service connected back disability with left leg radiculitis or residuals of cold injury of the feet.  In essence, the VA examiners provided reasoned opinions, based on complete review of the record, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiners had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that the examiners misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's unsupported statements.  These VA opinions are that the Veteran's current degenerative arthritis in the knees is due to the aging process and his weight.  Likewise, even the evidence from a private physician indicates that the current arthritis of the knees is due to the Veteran's weight, being bow-legged, and part of a degenerative process associated with aging.  In sum, there is no persuasive supporting medical evidence supporting the claim for service connection for arthritis of the knees.  

After consideration of the entire record and the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection.  Consequently, the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    


ORDER

Service connection for a bilateral knee disability, including as secondary to service-connected degenerative disc disease (DDD) with low back pain and left leg radiculitis, and/or as secondary to service-connected residuals of cold injury of the feet is denied.   



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


